internal_revenue_service number release date index number ----------------------------------------------- ----------------------------- ------------- -------------------------------------- attn ---------------------------- ty ------- ty ------- legend department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ------------------------- id no ----------------- ----------------------------------------------------- telephone number --------------------- refer reply to cc fip b03 plr-126136-10 date date taxpayer ---------------------------- parent company ----------------------------------------------- company a ---------------------------------- investment_advisor ----------------------------------------------------- x securities ------------------------------- y securities ---------------------------------------- year ------- year ------- year -------- date ---------------------- date -------------------- date -------------------- month ---------------------- amount ----------------- plr-126136-10 amount ---- amount ----- amount ------------------ amount ----- amount ------------------ dear ------------------- this responds to a letter dated date that was submitted on behalf of taxpayer by parent company requesting a ruling that it had made a valid sec_475 election in year by reason of substantial compliance with the sec_475 f election requirements in the alternative if it is found that a valid election had not been made taxpayer requests an extension of time under sec_301_9100-3 of the procedure and administration regulations to make an election under sec_475 of the internal_revenue_code to treat taxpayer as a trader in securities and subject_to mark-to-market accounting under sec_475 facts taxpayer was at all times at issue a wholly owned subsidiary of parent company and was included in its consolidated tax_return taxpayer represents that it was formed on date by a contribution of asset backed securities abs from parent company in a sec_351 transaction taxpayer asserts that during month it bought and sold substantial volumes of x securities and entered into numerous of y securities during the years at issue parent company was known as company a subsequent to the years at issue company a’s name was changed to parent company this statement regarding the contribution of securities is contested by the audit team in the examination of the taxpayer for the relevant years at issue the agent asserts that cash was transferred not securities taxpayer submitted documents it claims supports its position that securities were transferred but based upon our review of these documents we do not see support for the transfer of actual securities if securities were transferred then taxpayer non-dealer would be required to continue to mark only the transferred securities not any securities it acquired outside of the transfer by parent see treas reg sec_1_1502-13 example plr-126136-10 taxpayer asserts that it had bought and sold amount of x securities and that it did so in amount issuances taxpayer represents that parent company was a dealer_in_securities and used a mark-to-market method_of_accounting under sec_475 taxpayer represents that it also used a mark-to-market method_of_accounting even though it did not make an election under sec_475 taxpayer asserts that it did not make that election because it thought that it qualified as a dealer_in_securities and even if it was not a dealer_in_securities it was bound to use the same method_of_accounting as parent company under the consolidated_return_regulations during the year audit of parent company the service proposed to disallow the losses arising from taxpayer’s use of mark-to-market accounting the agent had determined that taxpayer did not qualify as a dealer_in_securities and should not have been marking under sec_475 parent company raised the issue of whether taxpayer qualified as a trader and whether it could be granted relief during the course of its audit examination for year at that time the agent did not object to taxpayer raising the issue as to whether it qualified as a trader and whether it is entitled to relief after discussions with the examining agent taxpayer filed this ruling_request as the audit continued the agent subsequently raised an issue as to whether taxpayer qualified as a trader the examining agent contends that taxpayer acted more like an investor it is the examining team’s position that taxpayer was an investor and through its managed account its investment_advisor bought and sold the above- mentioned securities taxpayer was liquidated on date and no longer exists this ruling_request relates to year furthermore taxpayer makes the following additional representations granting the relief will not result in taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than it would have had if the election had been timely made taking into account the time_value_of_money taxpayer does not seek to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 of the code at the time the company requested relief the audit team asserts that taxpayer had a managed account with investment_advisor investment_advisor bought and sold the securities referenced above taxpayer asserts that under sec_1_1502-17 it was required to use the sec_475 method_of_accounting however neither the audit team nor the various chief_counsel offices that have looked at this issue including lb_i and the national_office agree plr-126136-10 law and analysis sec_475 election sec_475 provides that a taxpayer engaged in a trade_or_business as a trader in securities may elect to apply the mark-to-market method_of_accounting to securities held in connection with such trade_or_business see sec_475 sec_7805 provides that except to the extent otherwise provided by the code any election shall be made at such time and in such manner as the secretary shall prescribe on date the internal_revenue_service published revproc_99_17 1999_1_cb_503 section superseded by revproc_99_49 1999_2_cb_725 which was clarified modified amplified and superseded by revproc_2002_9 c b revproc_99_17 provides the exclusive procedure for traders in securities to make an election to use the mark-to-market method_of_accounting under sec_475 this revenue_procedure applies both to existing taxpayers who are changing to the mark-to-market method_of_accounting for securities and to new taxpayers who are adopting that method sec_5 of revproc_99_17 provides in relevant part that a new taxpayer for which no federal_income_tax return was required to be filed for the taxable_year immediately preceding the election_year may make an election under sec_475 for a tax_year beginning on or after date by placing in its books_and_records no later than two months and days from the first day of the election_year a statement that describes the election being made the first taxable_year for which the election is effective and the trade_or_business for which the election is made to notify the service that the election was made the new taxpayer must attach a copy of the statement to its original federal_income_tax return for the election_year substantial compliance taxpayer seeks a ruling that it has made a valid sec_475 election because it has substantially complied with the election requirements it is taxpayer’s position that under the substantial compliance doctrine it may be deemed to have made an election under sec_475 even though it never technically did so if the requirements for the election that have not been satisfied do not relate to the substance of the applicable election taxpayer argues that because it always marked its securities under sec_475 since its incorporation it has substantially complied with the election requirements of sec_475 plr-126136-10 the substantial compliance doctrine is a narrow equitable doctrine that courts use to avoid hardship in cases where the taxpayer establishes that he or she intended to comply with a provision did everything reasonably possible to comply with the provision but did not comply with the provision because of a failure to meet the provision’s specific requirements the doctrine can only be applied where invocation of it would not defeat the policies of the underlying statutory provisions 719_f2d_1001 9th cir in some cases the courts have held that under the doctrine_of substantial compliance where taxpayers have not complied with all the requirements of an election provision of the statute or regulations an election may nevertheless be deemed to have been made by the taxpayer if the requirements that have not been satisfied do not relate to the substance or essence of the applicable election see wilkerson v commissioner t c memo in those cases the courts held that substantial compliance with regulatory requirements may suffice when such requirements are procedural and when the essential statutory purposes have been fulfilled 67_tc_1071 67_tc_736 the courts have repeatedly held that a taxpayer who has failed to follow the election requirements under revproc_99_17 has not made a valid election under sec_475 see kantor v commissioner t c memo knish v commissioner t c memo acar v united_states u s dist lexis a f t r 2d ria ustc par big_number n d cal aff’d 545_f3d_727 9th cir 76_fedclaims_237 lehrer v commissioner t c memo aff’d non published opinion 278_fedappx_549 9th cir in kohli v commissioner t c memo the tax_court considered the issue of whether substantial compliance can apply in the case of a missed timely election under sec_475 the court found that the substantial compliance doctrine has no place in determining whether a timely election has been made the court made clear that revproc_99_17 fixes a deadline by which the election must be made and taxpayer’s failure to timely make the election prevents the application of the substantial compliance doctrine because the tax_court has specifically addressed the applicability of the substantial compliance doctrine to a late sec_475 election and determined that it cannot apply we do not need to address each of taxpayer’s arguments as to how it meets the five factors discussed in other non sec_475 cases for purposes of determining whether it has substantially complied with the election requirements section relief sec_301_9100-1 of the income_tax regulations provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad plr-126136-10 under all subtitles of the internal_revenue_code except subtitles e g h and i a regulatory election is defined in sec_301_9100-1 as an election whose due_date is prescribed by regulations or by a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin sec_301_9100-3 through c ii sets forth rules that the internal_revenue_service generally will use to determine whether under the particular facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 for automatic extensions the general_rule for relief to be granted under this section is based upon taxpayer establishing that it acted reasonably and in good_faith and that the grant of relief will not prejudice the interests of the government sec_301_9100-3 and provide the qualifying circumstances for being deemed to have acted reasonably and in good_faith the exceptions to these qualifying circumstances are listed in paragraphs b i through iii of sec_301_9100-3 generally when a taxpayer applies for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith also when the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election it can fall within the deemed to have acted reasonably and with good_faith test sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money or if the taxable_year in which a timely regulatory election should have been made is closed sec_301_9100-3 describes three situations where a taxpayer is deemed to have not acted reasonably and in good_faith first under sec_301_9100-3 a taxpayer seeking to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 is not acting reasonably and in good_faith second under sec_301_9100-3 a taxpayer who was informed in all material respects of the required election and the tax related consequences but chose not to timely file the election is not acting reasonably and in good_faith in requesting permission to make a late election third sec_301_9100-3 provides that a taxpayer is deemed to have not acted reasonably and in good_faith if the taxpayer uses hindsight in requesting relief if specific facts have changed since the due_date for making the election that make the election advantageous to the taxpayer the service will not ordinarily grant relief in such a case the service will grant relief only when the taxpayer provides strong_proof that the taxpayer’s decision to seek relief did not involve hindsight taxpayer did not raise this issue before the failure to make the election was discovered by the service but the examining agent did not object to taxpayer raising the request however the agent subsequently determined that taxpayer does not even qualify as a trader plr-126136-10 sec_301_9100-3 provides special rules for accounting_method regulatory elections this section provides in relevant parts that the interests of the government are deemed to be prejudiced by granting an extension of time except in unusual and compelling circumstances in several situations first if the accounting_method regulatory election is subject_to the procedure described in sec_1_446-1 requiring the advance written consent of the commissioner see sec_301_9100-3 second if the accounting_method regulatory election for which relief is requested requires an adjustment under sec_481 or would require an adjustment under sec_481 if the taxpayer changed to the method_of_accounting for which relief is requested in a taxable_year subsequent to the taxable_year the election should have been made see sec_301_9100-3 third if the accounting_method regulatory election involves certain changes from an impermissible method_of_accounting see sec_301 c iii or fourth if the accounting_method regulatory election would provide a more favorable method_of_accounting or more favorable terms and conditions if the election is made by a certain date or taxable_year see sec_301_9100-3 sec_4 of revproc_99_17 states that the election under sec_475 determines the method_of_accounting an electing trader is required to use for federal_income_tax purposes for securities subject_to the election if an electing trader's method_of_accounting for its taxable_year immediately preceding the election_year is inconsistent with sec_475 the taxpayer is required to change its method_of_accounting to comply with its election a taxpayer that makes a sec_475 election but fails to change its method_of_accounting to comply with that election is using an impermissible method because the election is integrally related to the change in accounting_method to mark- to-market it is an accounting_method regulatory election subject_to sec_301_9100-3 revproc_2011_14 provides procedures by which a taxpayer may obtain automatic consent to change to the mark-to-market accounting_method however the automatic change applies to a taxpayer only if the taxpayer has made a valid election under sec_475 by complying with the requirements of revproc_99_17 and is required to change its method_of_accounting to comply with the election sec_23 a of the appendix to revproc_2011_14 taxpayer requests an extension of time to make an accounting_method regulatory election that is subject_to the provisions of sec_301_9100-3 relief under this section of the regulations will only be granted when taxpayer provides evidence satisfactory to the commissioner that the taxpayer acted reasonably and in good_faith and the granting of the relief will not prejudice the interests of the government if specific facts have changed since the due_date for making the election that make the election advantageous to a taxpayer sec_301_9100-3 provides that the service will only grant relief when the taxpayer provides strong_proof that its decision to seek relief did not involve hindsight without such proof a taxpayer is deemed to have not acted reasonably or in good_faith plr-126136-10 taxpayer was a new taxpayer in year and if it properly adopted a method_of_accounting under sec_475 it should have done so by placing a statement that it was making the election in its books_and_records not later than months and days after the beginning of its first taxable_year in year taxpayer is now asking for a late election for adoption of an accounting_method based upon all the facts and representations submitted we conclude that taxpayer has not satisfied the requirements for our granting a reasonable extension of time to make an election under sec_475 to be a trader in securities and to use the mark-to-market method_of_accounting first taxpayer’s failure to make the regulatory election was discovered by the service before taxpayer filed for relief see sec_301_9100-3 second taxpayer has failed to demonstrate that it acted reasonably and in good_faith under sec_301_9100-3 taxpayer did not file its request for relief until date years after it knew that its securities transactions had resulted in losses losses it would like to carry back to offset income from profitable years although taxpayer was marking under sec_475 its improper marking as a dealer does not prevent hindsight from being used to decide to make the trader election under sec_475 therefore taxpayer has failed to demonstrate its decision to seek relief did not involve hindsight in addition the interests of the government would be prejudiced by the granting of relief in this case under the special rules for accounting_method regulatory elections under sec_301_9100-3 and iii finally in the interests of sound tax_administration relief should not be granted when it becomes apparent that the taxpayer may not even qualify to make the election in this case the commissioner at the conclusion of its examination determined that taxpayer was not a trader but rather was an investor conclusion based on the information submitted and representations made we conclude that taxpayer has not substantially complied with the sec_475 election requirements nor has it satisfied the requirements under the section regulations for granting a reasonable extension of time to elect under sec_475 of the code to be treated as a trader in securities under sec_475 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative plr-126136-10 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely robert b williams senior counsel branch financial institutions products
